Exhibit 10.5

 

ELEVENTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This Eleventh Amendment to Loan and Security Agreement is entered into as of
February 14, 2019 (the “Amendment”), by and between HERITAGE BANK OF COMMERCE
(“Bank”) and BRIDGELINE DIGITAL, INC. (“Borrower”).

 

RECITALS

 

A.    Borrower and Bank are parties to that certain Loan and Security Agreement
dated as of June 9, 2016 and as amended from time to time, including pursuant to
that certain First Amendment to Loan and Security Agreement dated as of August
15, 2016, that certain Second Amendment to Loan and Security Agreement dated as
of December 12, 2016, that certain Third Amendment to Loan and Security
Agreement dated as of August 10, 2017, that certain Fourth Amendment to Loan and
Security Agreement dated as of October 6, 2017, that certain Fifth Amendment to
Loan and Security Agreement dated as of November 27, 2017, that certain Sixth
Amendment to Loan and Security Agreement dated as of February 1, 2018, that
certain Seventh Amendment to Loan and Security Agreement dated as of May 10,
2018, that certain Eighth Amendment to Loan and Security Agreement dated as of
August 10, 2018, that certain Ninth Amendment to Loan and Security Agreement
dated as of September 21, 2018 and that certain Tenth Amendment to Loan and
Security Agreement dated as of December 27, 2018 (collectively, the
“Agreement”).

 

B.    Borrower has informed Bank that it intends to acquire certain assets from
a certain Canadian company (“Seller”) pursuant to the terms set forth in that
certain Asset Purchase Agreement by and between Borrower and Seller dated on or
around February 8, 2019 (the “Acquisition Agreement”), with respect to Seller’s
information technology software business focused on the development and
deployment of a proprietary content management platform (the “Proposed
Transaction”). Borrower has requested that Bank consent to the Proposed
Transaction, and Bank has agreed to provide its consent, in accordance with the
terms set forth in this Amendment.

 

C.    The parties also desire to amend the Agreement in accordance with the
terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.    Notwithstanding the restrictions contained in Section 7.3 or Section 7.7
of the Agreement, and subject to Borrower’s compliance with all of the terms set
forth herein and in the Agreement, Bank consents to the Proposed Transaction
(including the payment of the Deposit (as defined in the Acquisition Agreement)
prior to the consummation of the Proposed Transaction). The foregoing consent by
Bank is subject to the timely satisfaction of the following conditions:

 

(i)     Bank’s receipt of the final, executed and definitive Acquisition
Agreement, which shall be in form and substance substantially similar to the
draft Acquisition Agreement provided to Bank prior to the date hereof, along
with all schedules and exhibits, and the Approval and Vesting Order (as defined
in the Acquisition Agreement), each in form and substance reasonably
satisfactory to Bank;

 

(ii)    the Purchased Assets (as defined in the Acquisition Agreement) acquired
from Seller are free and clear of all Liens other than the first priority Lien
in favor of Bank (and Borrower shall promptly take such actions and execute such
documents as may be required to perfect Bank’s security interest in such
Purchased Assets);

 

(iii)   Borrower incurs no Indebtedness in connection with the Proposed
Transaction (other than the “Assumed Liabilities” (as defined and set forth in
the Acquisition Agreement);

 

(iv)    no Event of Default has occurred that is continuing on the Closing Date
(as defined in the Acquisition Agreement) or would exist after the Closing (as
defined the Acquisition Agreement) and giving effect to the consummation of the
Proposed Transaction;

 

1

--------------------------------------------------------------------------------

 

 

(v)    Borrower receives at least USD$7,000,000 in net cash proceeds from the
sale and issuance of its equity securities (or Subordinated Debt securities)
after February 8, 2019 and prior to the Closing Date, such that following the
Closing and payment of the cash consideration required under the Acquisition
Agreement, Borrower retains at least USD$2,000,000 of such net cash proceeds;

 

(vi)   any Subsidiary created or acquired by Borrower in connection with the
Proposed Transaction is joined as a coborrower under the Agreement within one
(1) Business Day of such Subsidiary’s creation or acquisition by Borrower, and
Borrower shall cause such Subsidiary to promptly execute and deliver to Bank
such joinder agreement, documents, and instruments as may be required by Bank to
effectuate the foregoing and to provide Bank with a first priority perfected
security interest in the assets of such Subsidiary; and

 

(vii)  Borrower shall promptly (and in any event within five (5) Business Days)
notify Bank of the assignment or registration of any Intellectual Property
acquired (directly or indirectly) by Borrower in connection with the Proposed
Transaction that is recorded with the US Copyright Office or the US Patent and
Trademark Office or Canadian Intellectual Property Office, and execute and
deliver to Bank such intellectual property security agreement(s) with respect to
such registered Intellectual Property.

 

2.    Borrower acknowledges and agrees that failure to timely comply with any of
the foregoing shall constitute an Event of Default to which no cure period shall
automatically apply.

 

3.    Borrower acknowledges and agrees that any Accounts acquired in connection
with, or generated from, the Purchased Assets shall not constitute “Eligible
Accounts” without the prior written consent of Bank, which consent may be
granted in Bank’s sole discretion, and such consent may be conditioned upon the
completion of a collateral audit and such other undertakings as may be required
by Bank.

 

4.    The following definition set forth in Section 1.1 of the Agreement is
amended and restated in its entirety to read as follows:

 

“Revolving Maturity Date” means February 29, 2020.

 

5.    Effective only upon the Closing, the last sentence in Section 6.9(b) of
the Agreement is amended and restated in its entirety to read as follows:

 

Borrower and Bank shall mutually agree upon minimum quarterly Adjusted EBITDA
amounts for subsequent fiscal quarters no later than January 31, 2020.

 

6.    Effective only upon the Closing, Exhibit D to the Agreement is replaced in
its entirety with the Exhibit D attached hereto. For the sake of clarity, if the
Proposed Transaction is not consummated prior to March 31, 2019, then the
attached Exhibit D shall be disregarded and the Exhibit D previously agreed upon
by Borrower and Bank in connection with the Tenth Amendment to Loan and Security
Agreement dated as of December 27, 2018 shall remain in effect.

 

7.    Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and no Event of Default has occurred and is continuing.

 

8.    Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

 

2

--------------------------------------------------------------------------------

 

 

9.    This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.

 

10.  As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a)     the draft Acquisition Agreement;

 

(b)     payment of a prorated facility fee in the amount of $1,000, plus an
amendment fee in the amount of $5,000, plus all Bank Expenses incurred through
the date of this Amendment;

 

(c)     affirmation of guaranty;

 

(d)     affirmation of intercreditor agreement; and

 

(e)     such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

[remainder of this page intentionally left blank]

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

BRIDGELINE DIGITAL, INC.

 

 

 

By: /s/ Carole Tyner

 

Name: Carole Tyner

Title: CFO

             

HERITAGE BANK OF COMMERCE

 

 

 

By: /s/ Karla Shrader

 

Name: Karla Shrader

 

Title: Vice President

 

 

4

--------------------------------------------------------------------------------

 

 

Exhibit D
Compliance Certificate

 

TO:

HERITAGE BANK OF COMMERCE

 

FROM:

BRIDGELINE DIGITAL, INC.

 

The undersigned authorized officer of BRIDGELINE DIGITAL, INC. hereby certifies
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
complete compliance for the period ending _______________ with all required
covenants except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The Officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) and are consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required

Complies

A/R & A/P Agings

Monthly within 30 days

Yes

No

Sales journal

Monthly within 30 days

Yes

No

Collections journal

Monthly within 30 days

Yes

No

Borrowing Base Certificate

Monthly within 30 days

Yes

No

Deferred Revenue Schedule

Monthly within 30 days

Yes

No

Balance Sheet and Income Statement

Monthly within 30 days

Yes

No

Compliance Certificate

Monthly within 30 days

Yes

No

Quarterly Financial statements/Form 10-Q

Quarterly within 5 days of filing

Yes

No

Annual Financial Statements/Form 10-K/ (CPA audited)

Annually within 5 days of filing

Yes

No

Borrower’s and Personal Guarantor’s tax returns and schedules

Annually within 5 days of filing but no later than October 31st of each year

Yes

No

Personal Guarantor’s personal financial statements

Annually no later than October 31st of each year (or more frequently as Bank may
request)

Yes

No

A/R and Collateral audit

Semi-annually

Yes

No

IP Notices

As required under Section 6.10

Yes

No

       

Financial Covenant

Required

Actual

Complies

Minimum Cash

$500,000

$___________

Yes

No

Asset Coverage Ratio

1.40 : 1.00

_____: 1.00

Yes

No

Maximum quarterly Adjusted EBITDA Loss for:

       

Quarter ending 3/31/19

($1,125,000)

$__________

Yes

No

Quarter ending 6/30/19

($853,000)

$__________

Yes

No

Quarter ending 9/30/19

($515,000)

$__________

Yes

No

Quarter ending 12/31/19

($198,000)

$__________

Yes

No

Quarter ending 3/31/19 and beyond

TBD

$__________

Yes

No

 

Comments Regarding Exceptions: See Attached.

 

BANK USE ONLY

         

Received by:                                                                   
                                                                        

Sincerely,

 

AUTHORIZED SIGNER

         

Date:                                                                          
                                                                              

         

Verified:                                                                      
                                                                             

SIGNATURE

 

AUTHORIZED SIGNER

               

Date:                                                                          
                                                                              

TITLE

       

Compliance Status

Yes

 

No

     

DATE

   

 

 